DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tonosaki (US 2010/0048053) in view of Carissimi et al. (US 3,452,321).
Regarding claim 1, Tonosaki disclose a lever-type connector comprising:
a connector body (10) comprising a pair of side walls and a boss portion (23) protruding from an outer surface of each of the pair of side walls; and
a lever (30) comprising a pair of arm portions (32), each of the pair of arm portions being provided with a boss fitting hole (un-numbered, the hole that fit over the boss 23) into which the boss portion of the connector body is to be inserted, the lever being configured to be rotatably attached to the connector body,
wherein the lever is configured, by being rotated, to apply a force on the connector body such that the connector body is attached to and detached from a mating connector.


	
	Carissimi et al. teach a first and second alignment marks (22, 22’).


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the first and second alignment marks into Tonosaki’s connector, as taught by Carissimi et al. for accurately aligning two mating components of a connector assembly.

	Regarding claim 2, in the modified connector, Carissimi et al. disclose the first alignment mark is a first arrow' and the second alignment mark is a second arrow the first arrow indicating a first direction in which the connector body is attached to the lever, the second arrow indicating a second direction in which the lever is attached to the connector body; and
wherein the lever is configured to be attached to the connector body with the second arrow being opposed to the first arrow.

Regarding claim 4, in the modified connector, Tonosaki disclose an electric wire cover (13) is attached to the connector body, the electric wire cover being configured to cover an electric wire (not shown) drawn out from the connector body, and 
wherein the electric wire cover comprises a guide portion, a portion of the lever being configured to slide on the guide portion while the lever is being attached to the connector body.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011.  The examiner can normally be reached on monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRUC T NGUYEN/            Primary Examiner, Art Unit 2833